 

Exhibit 10.01

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated August 22, 2018 (the
“Effective Date”) by and between Solis Tek Inc., a company incorporated under
the laws of Nevada (the “Company”), and Alan Lien, an individual (the
“Executive”) with reference to the following facts:

 

WHEREAS, Executive currently serves as the President, Chief Executive Officer,
Chief Financial Officer and Chairman of the Board of Directors of the Company;

 

WHEREAS, the Company wishes to retain Executive as its President, Chief
Executive Officer, Chief Financial Officer and Chairman of the Board of
Directors; and

 

WHEREAS, the parties wish to enter into this Agreement directly between
Executive and the Company, on the terms and conditions contained in this
Agreement, which will supersede all prior agreements and understandings between
the Company and Executive, oral or written with respect to its subject matter.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties, intending to be legally bound, agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Cause” means any of the following:

 

  (i) the commission of an act of fraud, embezzlement or dishonesty by
Executive, or the commission of some other illegal act by Executive (other than
traffic violations or other offenses or violations outside of the course of
Executive’s employment), that has a demonstrable material adverse impact on the
Company or any successor or affiliate thereof, provided however, that no act
shall be deemed an illegal act, if such act would otherwise be legal, but for 21
U.S.C. § 801 et seq. (a/k/a the “Controlled Substances Act”).         (ii) a
conviction of, or plea of “guilty” or “no contest” to, a felony by Executive;  
      (iii) any unauthorized use or disclosure by Executive of confidential
information or trade secrets of the Company or any successor or affiliate
thereof that has, or may reasonably be expected to have, a material adverse
impact on any such entity;

 

 

 

 

  (iv) Executive’s gross negligence, failure to follow a material, lawful and
reasonable request of the Board or material violation of any duty of loyalty to
the Company or any successor or affiliate thereof, or any other demonstrable
material willful misconduct on the part of Executive;         (v) Executive’s
ongoing and repeated failure or refusal to perform or neglect of Executive’s
duties as required by this Agreement, which failure, refusal or neglect
continues for thirty (30) days following Executive’s receipt of written notice
from the Board stating with specificity the nature of such failure, refusal or
neglect; or         (vi) Executive’s material breach of any Company policy or
any material provision of this Agreement;

 

provided, however, that prior to the determination that “Cause” under this
Section 1(b) has occurred, the Board shall (A) provide to Executive in writing,
in reasonable detail, the reasons for the determination that such “Cause”
exists, (B) other than with respect to clause (v) above which specifies the
applicable period of time for Executive to remedy his breach, afford Executive a
reasonable opportunity to remedy any such breach, (C) provide Executive an
opportunity to be heard by the Board (with counsel present) prior to the final
decision to terminate Executive’s employment hereunder for such “Cause” and (D)
make any decision that such “Cause” exists in good faith and with the approval
of two-thirds (2/3rds) of the independent members of the Board. For purposes
hereof, no act shall be deemed “willful” if taken (or omitted) on the reasonable
belief that it was in the best interest of the Company or upon the advice of
counsel or other expert.

 

The foregoing definition shall not in any way preclude or restrict the right of
the Company or any successor or affiliate thereof to discharge or dismiss
Executive for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.

 

(c) Change in Control. For purposes of this Agreement, “Change in Control” means
the first to occur of any of the following transactions that also constitutes a
change in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the Company’s assets, as described in
Treasury Regulation Section 1.409A-3(i)(5): (A) a merger or consolidation in
which the Company is not the surviving entity, except for a transaction the
principal purpose of which is to change the state in which the Company is
incorporated; (B) the sale, transfer or other disposition of all or
substantially all of the assets of the Company (including the capital stock of
the Company’s subsidiary corporations); (C) the complete liquidation or
dissolution of the Company; (D) any reverse merger in which the Company is the
surviving entity but in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from those who held such
securities immediately prior to such merger; or (E) an acquisition of the
Company in a single or series of related transactions by any person or related
group of persons (other than the Company or by a Company-sponsored employee
benefit plan) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities.
Notwithstanding anything to the contrary contained herein, the following
transactions shall not constitute a Change in Control hereunder: (i) a sale by
the Company of its securities in a bona fide financing transaction; and (ii) a
sale of assets, merger or other transaction effected exclusively for the purpose
of changing the domicile of the Company. To the extent required for compliance
with Section 409A of the Internal Revenue Code, in no event will a Change in
Control be deemed to have occurred if such transaction is not also a “change in
the ownership or effective control of” the Company or “a change in the ownership
of a substantial portion of the assets of” the Company as determined under
Treasury Regulations Section 1.409A-3(i)(5) (without regard to any alternative
definition thereunder).

 

2

 

 

Benefits upon a Change in Control. In the event of a Change in Control of the
Company, the vesting and/or exercisability of twenty-five percent (25%) of the
outstanding unvested equity awards then held by Executive (the “Equity Awards”)
shall be accelerated as of immediately prior to the effective date of the Change
of Control transaction. Further, in the event that the Equity Awards are not
assumed or substituted and would otherwise terminate prior to and in connection
with the Change in Control, the vesting and/or exercisability of an additional
fifty percent (50%) of the Equity Awards shall be accelerated as of immediately
prior to the effective date of the Change of Control transaction.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury Regulations and other interpretive guidance issued
thereunder.

 

(e) “Good Reason” means the occurrence of any of the following events or
conditions without Executive’s written consent:

 

  (i) a material reduction of Executive’s title, authority, duties or
responsibilities, or the assignment to Executive of duties materially
inconsistent with Executive’s positions with the Company as stated in Section
2(a) hereof, provided, however, that the Company’s appointment of someone as
Chief Financial Officer and removing such title, authority, duties and/or
responsibilities associated with that title from Executive shall not constitute
Good Reason;         (ii) a material diminution in Executive’s base
compensation, unless a similar reduction is imposed across-the-board to senior
management of the Company and is not greater than 15%;         (iii) a material
change in the geographic location at which Executive must perform his duties
(and the parties acknowledge that a relocation of Executive’s principal office
to a location more than twenty-five (25) miles from the Company’s then current
offices (excepting reasonable travel on the Company’s business) shall constitute
a material change for purposes of this clause (iii));

 

3

 

 

  (iv) any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to Executive under this
Agreement; or         (v) the Company’s delivery of a Non-Renewal Notice (as
hereinafter defined).

 

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days of the occurrence of such event. The Company or any successor
or affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from Executive. “Good
Reason” shall not exist unless and until the Company fails to cure the condition
within the allotted timeframe.

 

(f) “Involuntary Termination” means (i) Executive’s Separation from Service by
reason of Executive’s discharge by the Company (or its successor(s) within
twelve (12) months following a Change in Control) other than for Cause, or (ii)
Executive’s Separation from Service by reason of Executive’s resignation of
employment with the Company (or its successor(s) within twelve (12) months
following a Change in Control) for Good Reason. Executive’s Separation from
Service by reason of Executive’s death or discharge by the Company following
Executive’s Permanent Disability shall not constitute an Involuntary
Termination. Executive’s Separation from Service by reason of resignation from
employment with the Company for Good Reason shall be an “Involuntary
Termination” only if such Separation from Service occurs within six (6) months
following the initial existence of the act or failure to act constituting Good
Reason, and then only after an opportunity to cure has been provided in
accordance with Section 1(d), or within twelve (12) months following a Change in
Control, as provided for hereinabove in this Sub-section.

 

(g) “Permanent Disability” of Executive shall be deemed to have occurred if
Executive shall become physically or mentally incapacitated or disabled or
otherwise unable fully to discharge his duties hereunder for a period of ninety
(90) consecutive calendar days or for one hundred twenty (120) calendar days in
any one hundred eighty (180) calendar-day period. The existence of Executive’s
Permanent Disability shall be determined by the Company on the advice of a
physician chosen by the Company and the Company reserves the right to have
Executive examined by a physician chosen by the Company at the Company’s
expense.

 

(h) “Separation from Service,” with respect to Executive, means Executive’s
“separation from service,” as defined in Treasury Regulation Section
1.409A-1(h).

 

(i) “Stock Awards” means all stock options, restricted stock and such other
awards granted pursuant to the Company’s stock option and equity incentive award
plans or agreements and any shares of stock issued upon exercise thereof.

 

4

 

 

2. Services to Be Rendered.

 

(a) Duties and Responsibilities. Executive shall continue to serve as Chief
Executive Officer, President, and Chief Financial Officer of the Company. The
Company shall continue to nominate and recommend that Executive serve as a
director on the Board and as its Chairman. In the performance of such duties,
Executive shall report directly to and shall be subject to the direction of the
Board. Executive hereby consents to serve as an officer and/or director of the
Company or any subsidiary or affiliate thereof without any additional salary or
compensation. Executive’s primary place of work shall be chosen by the
Executive, in his own reasonable discretion. Executive shall also render
services at such other places within or outside the United States as the Board
may direct from time to time. Executive shall be subject to and comply with the
policies and procedures generally applicable to senior executives of the Company
to the extent the same are not inconsistent with any term of this Agreement.

 

(b) Exclusive Services. Executive shall at all times faithfully, industriously
and to the best of his ability, experience and talent perform to the
satisfaction of the Board all of the duties that may be assigned to Executive
hereunder and shall devote substantially all of his productive time and efforts
to the performance of such duties. Executive agrees that he will not join any
boards, other than community and civic boards (which do not interfere with his
duties to the Company), without the prior approval of the Board, such approval
not to be unreasonably withheld or delayed. Except as provided below, the
Company shall be entitled to all benefits, profits or other issues arising from
or incidental to all work, services and advice performed or provided by
Executive. Provided that the activities listed below do not materially interfere
with Executive’s duties and responsibilities to the Company and are not
otherwise prohibited by this Agreement, nothing in this Agreement shall preclude
Employee from:

 

  (i) Serving as a member or owner of any organization involving no conflict of
interest with the Company, provided that Executive must obtain the prior written
approval of the Board, which approval shall not be unreasonably withheld or
delayed;         (ii) Serving as a consultant in his area of expertise to
government, commercial and academic panels where it does not conflict with the
interests of the Company; and         (iii) Managing his personal investments,
including owning shares of companies whose securities are publicly traded, so
long as such securities do not constitute more than five percent (5%) of the
outstanding securities of any such company.

 

3. Compensation and Benefits. The Company shall pay or provide, as the case may
be, to Executive the compensation and other benefits and rights set forth in
this Section 3.

 

(a) Base Salary. As of the Effective Date, the Company shall pay to Executive a
base salary (the “Base Salary”) of $280,000 per year, payable in accordance with
the Company’s usual pay practices (and in any event no less frequently than
monthly).

 

5

 

 

(b) Annual Salary Increase. The Base Salary shall increase at an annual rate of
ten percent (10%) of the Base Salary in effect for the year immediately
preceding such increase. Executive’s Base Salary shall be subject to review
annually by the Board and/or the Compensation Committee and may be greater
increased but not decreased.

 

(c) Annual Bonus. Executive shall be entitled to participate in any bonus plan
that the Board and/or Compensation Committee of the Board or its designee may
approve for the senior executives of the Company. Any bonus awarded under this
Section 3(c) shall be calculated following the close of the fiscal year to which
the bonus relates, and paid in a lump sum by no later than two and one-half (2
½) months following the end of the fiscal year in which such bonus award is
earned, provided that Executive remains employed on the date of payment (and has
not given notice of resignation).

 

(d) Signing Bonus. The Company shall pay to Executive a lump sum signing bonus
of $46,500 within thirty (30) days of the Effective Date.

 

(e) Performance-Based Bonus. In addition to any other compensation that
Executive is entitled to under this Agreement, and subject to the conditions set
forth in this Section 3(d), the Company shall pay to Executive an annual
performance-based bonus (the “Performance-Based Bonus”) as follows:

 

  (i) If the Company’s total gross, top-line revenue for the fiscal year in
which such bonus award is earned has increased by at least twenty percent (20%)
from the prior fiscal year, Executive shall receive thirty percent (30%) of the
Base Salary for the fiscal year in which such bonus award is earned, plus an
option to purchase two percent (2%) of the Company’s total outstanding shares of
common stock on the last trading day of the fiscal year in which such bonus
award is earned, exercisable immediately upon issuance for a period of five (5)
years, at 100% of the closing price of the Company’s common stock on the last
trading day of the fiscal year in which such bonus award is earned; or        
(ii) If the Company’s total gross, top line revenue for the fiscal year in which
such bonus award is earned has increased by at least thirty percent (30%) from
the prior fiscal year, Executive shall receive fifty percent (50%) of the Base
Salary for the fiscal year in which such bonus award is earned, plus an option
to purchase two percent (2%) of the Company’s total outstanding shares of common
stock on the last trading day of the fiscal year in which such bonus award is
earned, exercisable immediately upon issuance for a period of five (5) years, at
100% of the closing price of the Company’s common stock on the last trading day
of the fiscal year in which such bonus award is earned.

 

Any Performance-Based Bonus awarded under this Section 3(d) shall be calculated
following the close of the fiscal year to which the bonus relates, and paid in a
lump sum by no later than two and one-half (2 ½) months following the end of the
fiscal year in which such bonus award is earned, provided that Executive remains
employed on the date of payment (and has not given notice of resignation).

 

6

 

 

(f) Equity Awards. On the Effective Date, the Company shall grant to Executive
an option to purchase six percent (6%) of the Company’s total outstanding shares
of common stock, exercisable at any time, for a period of five (5) years at one
hundred percent (100%) of the closing price on the last trading day preceding
the Effective Date. Subsequently, on each of the first (1st), second (2nd) and
third (3rd) year anniversaries of the Effective Date, the Company shall grant to
Executive an option to purchase three percent (3%) of the Company’s then total
outstanding shares of common stock exercisable, for a five (5) year period from
the date of each grant, at one hundred percent (100%) of the closing price on
the last trading day preceding the first (1st), second (2nd) and third (3rd)
anniversaries of the Effective Date, respectively. Executive has the right to
execute such options on a “net exercise” or similar “cashless” conversion.
Executive shall also be entitled to participate in any equity or other employee
benefit plan that is generally available to senior executive officers, as
distinguished from general management, of the Company. Except as otherwise
provided in this Agreement, Executive’s participation in and benefits under any
such plan shall be on the terms and subject to the conditions specified in the
governing document of the particular plan.

 

(g) Benefits. Executive shall be entitled to participate in benefits under the
Company’s benefit plans, profit sharing and arrangements, including, without
limitation, any employee benefit plan or arrangement made available in the
future by the Company to its employees or senior executives, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans and arrangements. The Company shall have the right to amend or delete any
such benefit plan or arrangement made available by the Company to its employees
or senior executives and not otherwise specifically provided for herein.
Notwithstanding the foregoing, during the Employment Term (as hereinafter
defined), the Company will provide, at the Company’s expense, health and major
medical insurance benefits to the Executive and his family members which are at
least equal to the benefits provided to the Executive and his family members
immediately prior to the Effective Date.

 

(h) Expenses. The Company shall promptly reimburse Executive for reasonable
out-of-pocket business expenses incurred in connection with the performance of
his duties hereunder, subject to (i) such policies as the Company may from time
to time establish, (ii) Executive furnishing the Company with evidence in the
form of receipts satisfactory to the Company substantiating the claimed
expenditures, and (iii) Executive receiving advance approval from the Board in
the case of expenses (or a series of related expenses) in excess of $5,000.

 

(i) Vacation. Executive shall have the right to four weeks of vacation during
each successive one year period of his employment by the Company, which vacation
time shall be taken at such time or times in each such one year period so as not
to materially and adversely interfere with the performance of his
responsibilities under this Agreement. Executive shall not be entitled to carry
over any unused vacation time from one year to the next and any accrued but
unused vacation time will be waived. In addition, Executive shall be entitled to
additional paid time off in accordance with the policies of the Company
applicable to senior management personnel from time to time.

 

(j) Withholding. The Company shall be entitled to withhold from amounts payable
or benefits accorded to Executive under this Agreement all federal, state and
local income, employment and other taxes, as and in such amounts as may be
required by applicable law.

 

7

 

 

4. Employment Term. The term of this Agreement (as it may be extended by the
following sentence or terminated earlier pursuant to Section 5, the (“Employment
Term”) shall begin on the Effective Date and end on the fourth (4th) anniversary
of the Effective Date. The Employment Term shall be automatically extended for
additional one-year periods unless, at least sixty (60) days prior to the end of
the expiration of the Employment Term, Executive or the Board notifies the other
party in writing (a “Non-Renewal Notice”) that it does not wish to extend such
Employment Term. Executive’s employment hereunder shall be coterminous with the
Employment Term, unless sooner terminated as provided in Section 5.

 

5. Termination; Severance. Executive shall be entitled to receive benefits upon
a Separation from Service only as set forth in this Section 5:

 

(a) General. Either the Board or Executive may terminate Executive’s employment
hereunder, for any reason, at any time prior to the expiration of the Employment
Term, upon thirty (30) days prior written notice to the other party. Upon
termination of Executive’s employment hereunder for any reason, Executive shall
be deemed simultaneously to have resigned from any other position or office he
may at the time hold with the Company or any of its affiliates. In addition,
upon termination of Executive’s employment hereunder for any reason, including,
without limitation, expiration of the Employment Term, the Company shall (i)
reimburse Executive for any expenses properly incurred under Section 3(g) and
which have not previously been reimbursed as of the effective date of the
termination, (ii) pay Executive for any accrued, but unused, vacation time as of
the effective date of the termination, and (iii) pay Executive for any other
accrued and unpaid compensation under Section 3, including, but not limited to,
Base Salary through and including the effective date of termination (the
“Termination Date”) (collectively, the “Accrued Compensation”). The Accrued
Compensation will be paid in a lump sum on the Termination Date or on the first
business day after the Termination Date, if the Termination Date falls on a
weekend or holiday.

 

(b) Separation from Service by Death or Following Permanent Disability. Subject
to Sections 5(e) and 10(p) and Executive’s continued compliance with Section 6,
in the event of Executive’s Separation from Service as a result of Executive’s
death or discharge by the Company following Executive’s Permanent Disability,
Executive or Executive’s estate, as applicable, shall be entitled to receive his
base salary through the end of the month in which Executive’s Separation from
Service occurs as a result of Executive’s death or Permanent Disability.

 

8

 

 

(c) Severance upon Involuntary Termination. Subject to Sections 5(e) and 10(p)
and Executive’s continued compliance with Section 6, if Executive’s employment
is Involuntarily Terminated, Executive shall be entitled to receive, in lieu of
any severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below, which,
with respect to clause (ii) and the last sentence of clause (iii) (if
applicable) will be payable in a lump sum within ten (10) days following the
effective date of Executive’s Release (as hereinafter defined):

 

  (i) the Company shall pay to Executive his fully earned but unpaid base
salary, when due, through the date of Executive’s Involuntary Termination at the
rate then in effect (without regard to any reduction in salary that gave rise to
an event of Good Reason), plus all other benefits, if any, under any Company
group retirement plan, nonqualified deferred compensation plan, equity award
plan or agreement, health benefits plan or other Company group benefit plan to
which Executive may be entitled pursuant to the terms of such plans or
agreements at the time of Executive’s Involuntary Termination;         (ii)
Executive shall be entitled to receive severance pay in an amount equal to the
base salary payable to Executive under Section 3(a) of this Agreement from the
date of Executive’s Involuntary Termination until the one year anniversary of
such Involuntary Termination (the “Severance Period”);         (iii) During the
Severance Period (or, if earlier, until the date on which the applicable
continuation period under COBRA expires), the Company shall arrange to provide
Executive and his eligible dependents who were covered under the Company’s
health insurance plans as of the date of Executive’s Involuntary Termination
with health (including medical, dental and vision) insurance benefits
substantially similar to those provided to Executive and his dependents
immediately prior to the date of such Involuntary Termination. If any of the
Company’s health benefits are self-funded as of the date of Executive’s
Involuntary Termination, or if the Company cannot provide the foregoing benefits
in a manner that is exempt from Section 409A (as defined below) or that is
otherwise compliant with applicable law (including, without limitation, Section
2716 of the Public Health Service Act), instead of providing continued health
insurance benefits as set forth above, the Company shall instead pay to
Executive an amount equal to (A) the number of months from the date of
Executive’s Involuntary Termination until the end of the Employment Term, as
appropriate multiplied by (B) the monthly premium Executive would be required to
pay for continuation coverage pursuant to COBRA for Executive and his eligible
dependents who were covered under the Company’s health plans as of the date of
Executive’s Involuntary Termination (calculated by reference to the premium as
of the date of Involuntary Termination); and

 

9

 

 

  (iv) That portion of the Stock Awards that would have vested over the
Severance Period shall be automatically accelerated so as to be immediately
vested as of the date of Involuntary Termination and any vested options or
similar award (e.g., a stock appreciation right) may be exercised at any time
during the Severance Period (subject to earlier termination (A) in connection
with a recapitalization or similar transaction pursuant to the Company’s equity
incentive plans governing such Stock Awards or (B) the contractual term of the
Stock Award), or if longer, through the date such vested options or similar
award are exercisable under the terms of the applicable Stock Award.

 

(d) Termination for Cause or Voluntary Resignation Without Good Reason. In the
event of Executive’s termination of employment as a result of Executive’s
discharge by the Company for Cause or Executive’s resignation without Good
Reason (other than as a result of Executive’s death or Separation from Service
by reason of discharge by the Company following Executive’s Permanent
Disability), the Company shall not have any other or further obligations to
Executive under this Agreement (including any financial obligations) except that
Executive shall be entitled to receive the Accrued Compensation. In addition, in
the event of Executive’s Separation from Service as a result of Executive’s
discharge by the Company for Cause or Executive’s resignation without Good
Reason (other than as a result of Executive’s death or Separation from Service
by reason of discharge by the Company following Executive’s Permanent
Disability), all vesting of Executive’s unvested Stock Awards previously granted
to him by the Company shall cease and none of such unvested Stock Awards shall
be exercisable following the 90th day following the date of such termination.
The foregoing shall be in addition to, and not in lieu of, any and all other
rights and remedies which may be available to the Company under the
circumstances, whether at law or in equity.

 

(e) Termination in Connection with a Change in Control Event. Subject to
Sections 5(f) and 10(p) and Executive’s continued compliance with Section 6, if
Executive’s employment is Involuntarily Terminated within twelve (12) months
after consummation of a Change in Control transaction or within ninety (90) days
prior to the consummation of a Change in Control or if terminated after an
agreement has been executed that contemplates the consummation of an Change in
Control but before it closes, Executive shall be entitled to receive, in
addition to (A) any severance benefits to which Executive may otherwise be
entitled under any severance plan or program of the Company and (B) pursuant to
Section 5(c) hereof, the vesting and/or exercisability of any outstanding
unvested portions of such Stock Awards shall be automatically accelerated so as
to be immediately vested and exercisable as of the date of Involuntary
Termination and shall remain exercisable through the Severance Period (subject
to earlier termination (A) in connection with a recapitalization or similar
transaction pursuant to the Company’s equity incentive plans governing such
Stock Awards or (B) the contractual term of the Stock Award).

 

10

 

 

(f) Release. As a condition to Executive’s receipt of any post-termination
benefits pursuant to Sections 5(b), (c) or (d) above, Executive (or, in the
event of Executive’s incapacity as a result of his Permanent Disability,
Executive’s legal representative) shall execute and not revoke a general release
of all claims in favor of the Company (the “Release”) in a form reasonably
acceptable to the Company. In the event the Release does not become effective
within the fifty-five (55) day period following the date of Executive’s
Separation from Service, Executive shall not be entitled to the aforesaid
payments and benefits.

 

(g) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination. In
the event of Executive’s termination of employment with the Company, Executive’s
sole remedy shall be to receive the payments and benefits described in this
Section 5. In addition, Executive acknowledges and agrees that he is not
entitled to any reimbursement by the Company for any taxes payable by Executive
as a result of the payments and benefits received by Executive pursuant to this
Section 5, including, without limitation, any excise tax imposed by Section 4999
of the Code.

 

(h) No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by Executive as the result of employment by
another employer or self-employment or by retirement benefits; provided,
however, that loans, advances or other amounts owed by Executive to the Company
may be offset by the Company against amounts payable to Executive under this
Section 5.

 

(i) Return of the Company’s Property. In the event of Executive’s termination of
employment for any reason, the Company shall have the right, at its option, to
require Executive to vacate his offices prior to or on the effective date of
separation and to cease all activities on the Company’s behalf. Upon Executive’s
termination of employment in any manner, as a condition to Executive’s receipt
of any severance benefits described in this Agreement, Executive shall
immediately surrender to the Company all lists, books and records of, or in
connection with, the Company’s business, and all other property belonging to the
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of the Company. Executive shall deliver to
the Company a signed statement certifying compliance with this Section 5(h)
prior to the receipt of any severance benefits described in this Agreement.

 

11

 

 

6. Certain Covenants.

 

(a) Confidential Information. Executive recognizes and acknowledges that by
reason of Executive’s employment by and service to the Company before, during
and, if applicable, after the Employment Term, Executive will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, unique business strategies,
theories and concepts, information regarding plans, strategies, opportunities,
processes, ideas, research and know-how developed by or for the Company, trade
secrets, patents, other intellectual property, clinical studies, regulatory
dossiers, manufacturing, marketing, personnel, financial data, technical
information, methods, processes, formulae and information which Company has
obtained from third parties (collectively referred to as “Confidential
Information”). Executive acknowledges that such Confidential Information is a
valuable and unique asset of the Company and Executive covenants that he will
not, unless expressly authorized in writing by the Company, at any time during
the course of Executive’s employment use any Confidential Information or divulge
or disclose any Confidential Information to any person, firm or corporation
except in connection with the performance of Executive’s duties for the Company
and in a manner consistent with the Company’s policies regarding Confidential
Information. Executive also covenants that at any time after the termination of
such employment, directly or indirectly, he will not use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation, unless such information is in the public domain through no
fault of Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information. All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into Executive’s possession during the course of Executive’s
employment shall remain the property of the Company. Except as required in the
performance of Executive’s duties for the Company, or unless expressly
authorized in writing by the Company, Executive shall not remove any written
Confidential Information from the Company’s premises, except in connection with
the performance of Executive’s duties for the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Upon termination
of Executive’s employment, Executive agrees to return immediately to the Company
all written Confidential Information (including, without limitation, in any
computer or other electronic format) in Executive’s possession. As a condition
of Executive’s continued employment with the Company and in order to protect the
Company’s interest in such proprietary information, the Company shall be allowed
to require Executive’s execution of a confidentiality agreement and/or
proprietary information and inventions agreement, as reasonably requested by the
Board not inconsistent with the provisions of this paragraph 6(b).

 

(b) Solicitation of Employees. During the Restricted Period, Executive shall
not, directly or indirectly, solicit or encourage any person to leave the
employment of the Company or any of its affiliates, any employee of the Company
or any of its affiliates.

 

(c) Solicitation of Consultants and other Third Parties. During the Restricted
Period, Executive shall not, directly or indirectly, hire, solicit or encourage
any person to cease work with the Company or any of its affiliates, consultants,
distributors, licensees or other third party partners then under contract with
the Company or any of its affiliates within one year of the termination of such
consultant’s engagement by the Company or any of its affiliates..

 

(d) Rights and Remedies Upon Breach. If Executive breaches or threatens to
commit a breach of any of the provisions of this Section 6 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

 

12

 

 

  (i) Specific Performance. The right and remedy to have the Restrictive
Covenants specifically enforced by any court having equity jurisdiction by way
of a temporary restraining order, preliminary injunction, permanent injunction,
or other equitable remedy, all without the need to post a bond or any other
security or to prove any amount of actual damage or that money damages would not
provide an adequate remedy, it being acknowledged and agreed that any such
breach or threatened breach may cause irreparable injury to the Company and that
money damages will not provide adequate remedy to the Company; and         (ii)
Accounting and Indemnification. The right and remedy to require Executive to
account for and pay over to the Company all compensation, profits, monies,
accruals, increments or other benefits derived or received by Executive or any
associated party deriving such benefits as a result of any such breach of the
Restrictive Covenants.

 

(e) Definitions. For purposes of this Section 6, the term “Company” means not
only Solis Tek Inc., but also any company, partnership or entity which, directly
or indirectly, controls, is controlled by or is under common control with Solis
Tek Inc.

 

7. Insurance; Indemnification.

 

(a) Insurance. The Company shall have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company. Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.

 

(b) Indemnification. Executive will be provided with indemnification against
third party claims related to his work for the Company to the fullest extent
permitted by California law. The Company shall provide Executive with directors
and officers liability insurance coverage at least as favorable as that which
the Company shall maintain for members of the Board and other executive
officers.

 

8. General Relationship. Executive shall be considered an employee of the
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.

 

9. Representations and Warranties of Executive. Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which the
Executive is a party or any judgment, order or decree to which Executive is
subject, (b) Executive is not a party to or bound by any employment agreement,
(c) Executive is not a party to or bound by any consulting agreement,
non-compete agreement, confidentiality agreement or similar agreement with any
other person or entity that would affect the Company or the obligations of
Executive hereunder and (d) upon the execution and delivery of this Agreement by
the Company and Executive, this Agreement will be a valid and binding obligation
of Executive, enforceable in accordance with its terms.

 

13

 

 

10. Miscellaneous.

 

(a) Modification; Prior Claims. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter.
This Agreement may be amended or modified only with the written consent of
Executive and an authorized representative of the Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

 

(b) Assignment; Assumption by Successor. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise, acquires all
or substantially all of the assets or business of the Company. The Company will
require any successor(s) (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

(c) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 3(e), 3(f), 5, 6, 7, 9 and 10 of this Agreement
shall survive the termination of Executive’s employment.

 

(d) Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

 

(e) Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

 

14

 

 

(f) Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

 

(g) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by email, telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to Executive at the address listed on the
Company’s personnel records and to the Company at its principal place of
business, or such other address as either party may specify in writing.

 

(h) Severability. All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.

 

(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with and subject to, the laws of the State of California applicable
to agreements made and to be performed entirely within such state without regard
to its conflicts of law rules.

 

(j) Jurisdiction and Venue. The Company and Executive hereby irrevocably and
unconditionally submit, for themselves and their property, to the exclusive
jurisdiction of the California State courts or the United States District Court
for the Central District of California, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and the Company and
Executive hereby irrevocably and unconditionally agree that all claims in
respect of any such action or proceeding may be heard and determined in any such
California State court or, to the extent permitted by law, in the United States
District Court for the Central District of California. The Company and Executive
irrevocably waive, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. The Company and Executive agree that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(k) Non-transferability of Interest. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

 

(l) Gender. Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.

 

15

 

 

(m) Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and both of which together constitute one agreement. The signatures
of both parties need not appear on the same counterpart. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

(n) Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

 

(o) Withholding and other Deductions. All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.

 

(p) Code Section 409A.

 

  (i) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the severance payments
payable under Sections 5(c)(ii) and 5(c)(iii) shall be paid no later than the
later of: (A) the fifteenth (15th) day of the third month following Executive’s
first taxable year in which such severance benefit is no longer subject to a
substantial risk of forfeiture, and (B) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such severance
benefit is no longer subject to substantial risk of forfeiture, as determined in
accordance with Code Section 409A and any Treasury Regulations and other
guidance issued thereunder. To the extent applicable, this Agreement shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder.         (ii) If
Executive is a “specified employee” (as defined in Section 409A of the Code), as
determined by the Company in accordance with Section 409A of the Code, on the
date of Executive’s Separation from Service, to the extent that the payments or
benefits under this Agreement are subject to Section 409A of the Code and the
delayed payment or distribution of all or any portion of such amounts to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
portion deferred pursuant to this Section 9(p)(ii) shall be paid or distributed
to Executive in a lump sum on the earlier of (A) the date that is six (6)-months
following Executive’s Separation from Service, (B) the date of Executive’s death
or (C) the earliest date as is permitted under Section 409A of the Code. Any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.

 

16

 

 

  (iii) To the extent applicable, this Agreement shall be interpreted in
accordance with the applicable exemptions from Section 409A of the Code. If
Executive and the Company determine that any payments or benefits payable under
this Agreement intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code do not comply with Section 409A of the Code, Executive and the Company
agree to amend this Agreement, or take such other actions as Executive and the
Company deem reasonably necessary or appropriate, to comply with the
requirements of Section 409A of the Code and the Treasury Regulations thereunder
(and any applicable transition relief) while preserving the economic agreement
of the parties. To the extent that any provision in this Agreement is ambiguous
as to its compliance with Section 409A of the Code, the provision shall be read
in such a manner that no payments payable under this Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code.        
(iv) Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses. The amount of expenses reimbursed or in-kind benefits payable in one
year shall not affect the amount eligible for reimbursement or in-kind benefits
payable in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.         (v) In the event that the amounts payable under
Sections 5(c)(ii) and 5(c)(iii) are subject to Section 409A of the Code and the
timing of the delivery of Executive’s Release could cause such amounts to be
paid in one or another taxable year, then notwithstanding the payment timing set
forth in such sections, such amounts shall not be payable until the later of (A)
the payment date specified in such Section or (B) the first business day of the
taxable year following Executive’s Separation from Service.

 

17

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

EXECUTIVE:   SOLIS TEK INC.       /s/ ALAN LIEN   /s/ TIFFANY DAVIS Alan Lien  
Name: Tiffany Davis     Title: Chief Operating Officer

 

18

 

 